This matter originated in this Court on the filing of a report by the Commission on Continuing Legal Education (the “Commission”) pursuant to Gov. Bar R. X, Sec. 6, Div. (A) (1) (b) and Div. (A) (2) (d). The Commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov. Bar R. X, Attorney Continuing Legal Education, for the 1996-1997 reporting period.
On March 16, 1999, pursuant to Gov. Bar R. X, Sec. 6, Div. (B) (3), this Court entered an order adopting the recommendation of the Commission, imposing a fee sanction upon the respondent.
On April 13, 1999, the Commission filed a motion to vacate, requesting that the order of March 16, 1999, pertaining to the respondent, be vacated. Upon consideration thereof,
IT IS ORDERED by the Court that the motion to vacate be, and hereby is, granted.
IT IS FURTHER ORDERED by the Court that the order of March 16, 1999, pertaining to respondent, is hereby vacated and this cause is dismissed.